—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Rockland County (Miller, J.), dated October 17, 1995, which, upon a jury verdict in favor of the defendant on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We find unpersuasive the plaintiffs’ claim that the verdict was against the weight of the credible evidence. It is well settled that a jury verdict will not be set aside absent a showing that the jury could not have reached its verdict on any fair interpretation of the evidence (Vebeliunas v American Natl. Fire Ins. Co., 156 AD2d 555, 556; Maldonado v Sunshine, 156 AD2d 341; Nicastro v Park, 113 AD2d 129, 133). A review of *439the evidence adduced in this case demonstrates that a fair basis existed for the verdict in the defendant’s favor.
We have reviewed the plaintiffs’ remaining contentions and find them to be. without merit. Ritter, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.